DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 05/12/2022.  This action is made non-final.
Claims 1-27 are pending in the case.  Claims 1, 12 and 23 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/22 has been entered.
 
Double Patenting

Applicants stated in the response filed on 05/12/2022 that “The Applicant respectfully requests that the Examiner reconsider this nonstatutory double patenting rejection when at least one independent claim of this application has been allowed or noted as being allowable over the cited reference.”  Accordingly, the pending double patent is maintained and will be reconsidered upon the indication of allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 1, 12, and 23 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-11, 13-22, 24-27 are rejected as incorporating the deficiencies of the claims upon which they depend.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
Claims 1-5, 7-16, 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shirzadi et al. (US 2014/0282214 A1; hereinafter as Shirzadi) in view of Weber et al. (US 2013/0145290 A1; hereinafter as Weber).

As to claims 1 and 12, Shirzadi discloses:
An electronic device and a non-transitory computer-readable storage medium storing instructions for navigating between user interfaces (see Fig. 1 and ¶ 0013), comprising: 
a display (see Fig. 1 and ¶ 0014); 
a touch-sensitive surface (see Fig. 1 and ¶ 0014); 
one or more sensors for detecting contacts on the touch-sensitive surface (see Fig. 1 and ¶ 0014); 
one or more processors (see Fig. 1 and ¶¶ 0013-0014); and 
memory storing instructions (see Fig. 1 and ¶ 0016), the instructions, when executed by the processors, cause the processors to perform operations including: 
displaying a first user interface of a first application on the display (see Fig. 13 and ¶¶ 0043; first application in this example is weather application); 
while displaying the first user interface of the first application on the display, detecting an edge input by a first contact on the touch-sensitive surface that includes movement of the first contact across the touch-sensitive surface from a first edge of the display toward a second edge of the display (see Fig. 14 and ¶¶ 0043; the gesture that indicates a request to display information associated with a second application is detected; the gesture in this example has an origin associated with a right edge such as a swipe that has a path 1402 that starts at the right edge and continues onto the display area 202 toward the left as shown in Fig. 14); 
while detecting the edge input by the first contact, displaying a first user interface representation of the first application and at least a second user interface representation of a second application on the display (see Fig. 15 and ¶ 0044; as shown in Fig. 15, the second application information/representation 1502 shifts onto the display and displaying simultaneously with the weather representation), wherein the second application is different from the first application, and wherein the first application is identified on the electronic device with a first identifier that is different from a second identifier that is used to identify the second application on the electronic device (see Figs. 13-15 and ¶ 0023-0024; a weather application {~first application with identifier ‘weather’}.  ¶ 0038; the second application may be any suitable application such as a message application or a notification application which is different from the first weather application.  ¶ 0055; the first image and second image may be related to different applications; the applications and information are not limited to the exampled provided); 
while displaying the first user interface representation of the first application and at least the second user interface representation of the second application on the display, detecting termination of the edge input by the first contact before the first contact reaches the second edge of the display (see ¶ 0046; the preview or display of the second application information 1502 may end upon cessation of the gesture.  ¶ 0029; another gesture option to terminate preview includes simply discontinuing the gesture, e.g., the input member is removed from the touch-sensitive display 118.  ¶ 0063; when the gesture discontinues prior to opening the message.  ¶ 0064; when the gesture extends across the display OR meets a time or distance threshold, the message is opened for display and interaction.  ¶ 0074; in response to detecting that the gesture meets a threshold, the second image is displayed and display of the first image is discontinued); and, 
in response to detecting termination of the edge input by the first contact before the first contact reaches the second edge of the display (¶ 0029; another gesture option to terminate preview includes simply discontinuing the gesture, e.g., the input member is removed from the touch-sensitive display 118.  ¶ 0063; when the gesture discontinues prior to opening the message.  ¶ 0064; when the gesture extends across the display OR meets a time or distance threshold, the message is opened for display and interaction.  ¶ 0074; in response to detecting that the gesture meets a threshold, the second image is displayed and display of the first image is discontinued): 
in accordance with a determination that the edge input terminates in a first region of the display proximate to the second edge, displaying a second user interface of the second application that corresponds to the second user interface representation of the second application that is different from the first application (See Fig. 22 and ¶ 0060; the adjusting of display of the first and second images may continue as long as the gesture continues or in response to detecting an indication when a threshold for the gesture is met, the threshold include a distance traveled by the gesture in one direction, {~proximate a relative term, therefore, the traveled distance when the threshold met reads on the ‘proximate to the second edge’} a time duration of the gesture, the gesture passing a location on the display, and so forth.  ¶ 0064; when the gesture extends across the display OR meets a time or distance threshold, the message is opened for display and interaction such as shown in Figs. 25-27.  ¶ 0055; the first image and second image may be related to different applications; the applications and information are not limited to the exampled provided.  ¶ 0029; another gesture option to terminate preview includes simply discontinuing the gesture, e.g., the input member is removed from the touch-sensitive display 118.); and 
in accordance with a determination that the edge input terminates in a second region, different from the first region, of the display proximate to the first edge, redisplaying the first user interface of the first application on the display (see ¶ 0063; when the gesture discontinue prior to opening the message, the display of the message discontinues, and the image of the inbox is displayed. Fig. 28 and ¶ 0064; in this example, a gesture is detected along the path 2802 as shown in Fig. 28, the amount of the universal inbox displayed may be progressively increased or decreased as the gesture moves along the display 118, the gesture is discontinued prior to displaying the image of the universal inbox across the display or displaying the full width of the universal inbox, and the user discontinues the gesture, the message previously such as shown in Fig. 27 is displayed again; the image of the message may snap back.  ¶ 0029; another gesture option to terminate preview includes simply discontinuing the gesture, e.g., the input member is removed from the touch-sensitive display 118. ¶ 0055; the first image and second image may be related to different applications; the applications and information are not limited to the exampled provided.  Fig. 22 and ¶ 0060; the adjusting of display of the first and second images may continue as long as the gesture continues or in response to detecting an indication when a threshold for the gesture is met, the threshold include a distance traveled by the gesture in one direction, , and so forth.  ¶ 0064; when the gesture extends across the display OR meets a time or distance threshold {~when the distance threshold DOES NOT met}).
Shirzadi might not disclose all the features in a single embodiment; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented all features in a single embodiment in view of Shirzadi’s suggestion in paragraph 0109 that it may be embodied in other specific forms without departing from its spirit and the described embodiments are to be considered only as illustrative and not restrictive and that the first and second image may be related to different applications (see ¶ 0055). One of ordinary skill in the art, before the effective filing date of the claimed invention, would have implemented the limitations in one embodiment because previewing is typically faster than opening the second application, battery is conserved as well as providing a more efficient interface to the user because the user is able to obtain information without being required to open the second application (Shirzadi: see ¶ 0050).
In addition, Weber is alternatively relied upon for teaching these limitations:
in response to detecting termination of the edge input by the first contact before the first contact reaches the second edge of the display: (see Fig. 4A and ¶ 0022; until the user releases the touch input)
in accordance with a determination that the edge input terminates in a first region of the display proximate to the second edge, displaying a second user interface of the second application that corresponds to the second user interface representation of the second application that is different from the first application; (see ¶ 0027; although the examples herein relate to switching between opened web pages 224 in the web browser, the touch gesture received within the input area can also be used by the processor for switching between a currently displayed application in an operating system on the client to another application on the client 110.  See Figs. 4A-4B and ¶ 0028; the selection of which open web page to switch to is determined based on the distance of the dragging motion of the touch gesture. i.e., the farther the touch gesture is dragged across the touchscreen device 216, the more open web pages 224b the web browser 222 switches between. This can be achieved, for example, by switching between each of the plurality of opened web pages based on a predetermined number of pixels within the touchscreen device 216. The number of pixels can be determined based on the number of opened web pages 224b in the web browser 222. For example, with a touchscreen device 216 having a display width of 400 pixels and five opened web pages 224b, a dragging distance of 80 pixels can be set as the threshold to switch from one opened web page 224b to another opened web page 224b. In certain aspects, the number of pixels can be pre-defined without regard to the number of opened web pages 224b in the web browser 222. Thus, a user can become familiar with the dragging motion distance it takes to switch between opened web pages 224b regardless of how many opened web pages 224b are in the web browser 222.  ¶ 0018; the user can be limited to switching to one other tab by swiping from one lateral edge of the touchscreen in the direction of the other lateral edge of the touchscreen)
in accordance with a determination that the edge input terminates in a second region, different from the first region, of the display proximate to the first edge, redisplaying the first user interface of the first application on the display. (See Figs. 4A-4B and ¶ 0028; the selection of which open web page to switch to is determined based on the distance of the dragging motion of the touch gesture. i.e., the farther the touch gesture is dragged across the touchscreen device 216, the more open web pages 224b the web browser 222 switches between. This can be achieved, for example, by switching between each of the plurality of opened web pages based on a predetermined number of pixels within the touchscreen device 216. The number of pixels can be determined based on the number of opened web pages 224b in the web browser 222. For example, with a touchscreen device 216 having a display width of 400 pixels and five opened web pages 224b, a dragging distance of 80 pixels can be set as the threshold {~ if the distance threshold is not met} to switch from one opened web page 224b to another opened web page 224b. In certain aspects, the number of pixels can be pre-defined without regard to the number of opened web pages 224b in the web browser 222. Thus, a user can become familiar with the dragging motion distance it takes to switch between opened web pages 224b regardless of how many opened web pages 224b are in the web browser 222.  ¶ 0018; the user can be limited to switching to one other tab by swiping from one lateral edge of the touchscreen in the direction of the other lateral edge of the touchscreen).
Both teaching, each discloses a swipe gesture for switching between applications. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of switching between first image and second image based on the determination that the gesture meets a distance threshold as disclosed in Shirzadi to include the feature of switching from the first application to the second application based on the dragged distance as suggested by Weber so that the user can used the gesture to switch from a first application to a second application as claimed.  One would be motivated to make such a combination is to allow the user to switch between user interfaces faster (Weber: see ¶ 0004).


As to claims 2 and 13, the rejection of claim 1 is incorporated. Shirzadi and Weber further disclose:
wherein the operations include: while detecting the edge input by the first contact: in accordance with a determination that the first contact is moving in a direction across the touch-sensitive surface that corresponds to the first predefined direction on the display, moving the first user interface representation and the second user interface representation in accordance with movement of the first contact (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display). 

As to claims 3 and 14, the rejection of claim 2 is incorporated. Shirzadi and Weber further disclose:
wherein the display and the touch-sensitive surface are provided by a touch screen (Shirzadi: see Fig. 1 and ¶ 0014) and the operations include: maintaining a fixed display of the first user interface representation relative to the first contact during the movement of the first contact (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display).

As to claims 4 and 15, the rejection of claim 2 is incorporated. Shirzadi and Weber further disclose: continuing movement of the first user interface representation after the termination of the edge input by the first contact (Shirzadi: see Figs. 27-28 and ¶ 0064; the image of the message may snap back across the display or may gradually shift, slide, or scroll back until displayed across the display after the user discontinues the gesture).

As to claims 5 and 16, the rejection of claim 2 is incorporated. Shirzadi and Weber further disclose: wherein a vector component of the movement of the first contact that is orthogonal to a predefined movement path is reflected in the movement of the first user interface representation and the second user interface representation (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display.  ¶ 0036; the gesture has dectectable attributes including movement, direction, length). 

As to claims 7 and 18, the rejection of claim 1 is incorporated. Shirzadi and Weber further disclose: wherein: the first user interface representation corresponds to a first open application, and, at a time when the edge input by the first contact is received, the second user interface representation corresponds to a user interface of a second open application that was viewed just prior to displaying the first open application (Shirzadi: see Figs. 27-28 and ¶ 0064; the image of the message previously reviewed such as shown in Fig. 27 is displayed again). 

As to claims 8 and 19, the rejection of claim 1 is incorporated. Shirzadi and Weber further disclose: wherein the second user interface that corresponds to the second user interface representation is displayed in response to detecting the termination of the edge input by the first contact, and the operations further include: while displaying the second user interface on the display, detecting a second edge input by a second contact, including detecting movement of the second contact in a direction across the touch-sensitive surface that corresponds to a second predefined direction on the display that is opposite of the first predefined direction, and detecting lift-off of the second contact (Shirzadi: see Fig. 27; the second user interface is displayed as illustrated in Figure 27, a second gesture 2802 is directed as shown in Fig. 28; the user discontinues the gesture); and 
in response to detecting termination of the second edge input by the second contact after more than a second threshold amount of movement in the direction across the touch-sensitive surface that corresponds to the second predefined direction on the display, redisplaying the first user interface (Shirzadi: see Figs. 27-28; the image of the universal inbox {~ first user interface} is displayed when the gesture crosses the display or a threshold distance, time or location of the gesture is met). 

As to claims 9 and 20, the rejection of claim 1 is incorporated. Shirzadi and Weber further disclose: wherein the operations include: 
while detecting the edge input by the first contact: in accordance with a determination that the first contact is moving in a direction across the touch-sensitive surface that corresponds to the first predefined direction on the display: moving the first user interface representation partially off of the display (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display; and 
displaying a portion of the second user interface representation at a location of the display from which the first user interface representation was displaced (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display). 

As to claims 10 and 21, the rejection of claim 9 is incorporated. Shirzadi and Weber further disclose: wherein the operations include: maintaining a size of the first user interface representation when moving the first user interface representation partially off of the display (Shirzadi: see Fig. 11 and ¶ 0025; the first application information optionally be displayed in a reduced size, the example illustrated in Fig. 11 shows the weather application moves partially off the display without the size being reduced). 

As to claims 11 and 22, the rejection of claim 9 is incorporated. Shirzadi and Weber further disclose: wherein the operations include: maintaining a fixed display of the first user interface representation relative to the first contact when moving the first user interface representation partially off of the display (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display). 

As to claim 23, claim 23 is directed to a method claim comprising steps for implementing the features as claimed in claim 1; therefore, is rejected under similar rationale.  Claim 23 further recites:
where the method includes, while displaying the first user interface on the display, 
detecting a first edge input by the first contact on the touch-sensitive surface that includes movement of the first contact across the touch-sensitive surface that is less than the first threshold amount in the direction across the touch-sensitive surface that corresponds to the first predefined direction on the display (Shirzadi: see Figs. 13-18, 25-28 and ¶¶ 0063-0064; when the gesture extends across the display or meets a time or distance threshold); and 
detecting a second edge input by the first contact on the touch-sensitive surface that includes movement of the first contact across the touch-sensitive surface that is more than the first threshold amount in the direction across the touch-sensitive surface that corresponds to the first predefined direction on the display (Shirzadi: see Figs. 13-18, 25-28 and ¶¶ 0063-0064; when the gesture extends across the display or meets a time or distance threshold). 

As to claim 24, the rejection of claim 23 is incorporated. Shirzadi and Weber further disclose: while detecting the edge input by the first contact: in accordance with a determination that the first contact is moving in a direction across the touch-sensitive surface that corresponds to the first predefined direction on the display, moving the first user interface representation and the second user interface representation in accordance with movement of the first contact (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display). 

As to claim 25, the rejection of claim 23 is incorporated. Shirzadi and Weber further disclose: wherein the display and the touch-sensitive surface are provided by a touch screen and the method includes: maintaining a fixed display of the first user interface representation relative to the first contact during the movement of the first contact (Shirzadi: see Figs. 14-15 and ¶ 0045; the second application information shifts or scroll along with or in accordance with movement of the gesture, the first application information may shrink or shift or scroll as the second application information shifts or scroll onto the display).

As to claim 26, the rejection of claim 1 is incorporated. Shirzadi and Weber further disclose: 
wherein detecting the edge input by the first contact includes, prior to detecting termination of the edge input by the first contact, detecting movement of the edge input by the first contact from a first location within the first region of the display to a second location within the second region of the display (Shirzadi: ¶ 0029; another gesture option to terminate preview includes simply discontinuing the gesture, e.g., the input member is removed from the touch-sensitive display 118.  ¶ 0063; when the gesture discontinues prior to opening the message.  ¶ 0064; when the gesture extends across the display OR meets a time or distance threshold, the message is opened for display and interaction.  ¶ 0074; in response to detecting that the gesture meets a threshold, the second image is displayed and display of the first image is discontinued.  Weber: See Figs. 4A-4B and ¶ 0028; the selection of which open web page to switch to is determined based on the distance of the dragging motion of the touch gesture. i.e., the farther the touch gesture is dragged across the touchscreen device 216, the more open web pages 224b the web browser 222 switches between. This can be achieved, for example, by switching between each of the plurality of opened web pages based on a predetermined number of pixels within the touchscreen device 216. The number of pixels can be determined based on the number of opened web pages 224b in the web browser 222. For example, with a touchscreen device 216 having a display width of 400 pixels and five opened web pages 224b, a dragging distance of 80 pixels can be set as the threshold to switch from one opened web page 224b to another opened web page 224b. In certain aspects, the number of pixels can be pre-defined without regard to the number of opened web pages 224b in the web browser 222. Thus, a user can become familiar with the dragging motion distance it takes to switch between opened web pages 224b regardless of how many opened web pages 224b are in the web browser 222.  ¶ 0018; the user can be limited to switching to one other tab by swiping from one lateral edge of the touchscreen in the direction of the other lateral edge of the touchscreen). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of switching between first image and second image based on the determination that the gesture meets a distance threshold as disclosed in Shirzadi to include the feature of switching from the first application to the second application based on the dragged distance as suggested by Weber so that the user can used the gesture to switch from a first application to a second application as claimed.  One would be motivated to make such a combination is to allow the user to switch between user interfaces faster (Weber: see ¶ 0004).

As to claim 27, the rejection of claim 26 is incorporated. Shirzadi and Weber further disclose:
wherein the operations include: while the edge input by the first contact is at the first location within the first region of the display, displaying the second user interface representation of the second application, including a first amount of content; and while the edge input by the first contact is at the second location within the second region of the display, displaying the second user interface representation of the second application, including a second amount of content that is less than the first amount of content (Shirzadi: See Fig. 22 and ¶ 0060; the adjusting of display of the first and second images may continue as long as the gesture continues or in response to detecting an indication when a threshold for the gesture is met, the threshold include a distance traveled by the gesture in one direction, a time duration of the gesture, the gesture passing a location on the display, and so forth.  ¶ 0064; when the gesture extends across the display OR meets a time or distance threshold, the message is opened for display and interaction such as shown in Figs. 25-27.  ¶ 0055; the first image and second image may be related to different applications; the applications and information are not limited to the exampled provided.  ¶ 0029; another gesture option to terminate preview includes simply discontinuing the gesture, e.g., the input member is removed from the touch-sensitive display 118).

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shirzadi and Weber, as rejected in claim 1 further in view of Park (US 2013/0174179 A1; hereinafter as Park).

As to claims 6 and 17, the rejection of claim 1/12 is incorporated. Shirzadi and Weber do not appear to teach while detecting the edge input by the first contact: in accordance with a determination that the edge input meets predefined criteria, entering a user interface selection mode and displaying a plurality of user interface representations in a stack on the display, the stack including the first user interface representation displayed over and partially exposing the second user interface representation.
Park discloses a touch screen device that is configured to detect touch interaction (see Fig. 2 and ¶ 0036).  Park discloses while detecting the edge input by the first contact: in accordance with a determination that the edge input meets predefined criteria, entering a user interface selection mode and displaying a plurality of user interface representations in a stack on the display, the stack including the first user interface representation displayed over and partially exposing the second user interface representation (See Fig. 2 and ¶¶ 0036-0038; task stack for executing the task-switching function is displayed in response to the stack calling interaction which can be touch & hold interaction.  Fig. 2 and [0038] disclose the stack includes tasks that are currently running in the user terminal as shown on screen 205; As shown in stage 205 of Figure 2, representation of ‘Application 1’ in the stack contains content displayed in stage 201-203.  ¶ 0050 further discloses the item for identifying the application can be thumbnail image of application execution screen.  ¶ 0038 discloses stack images includes snap images, or captured execution screen of respective windows.  ¶ 0061; holding the touch over a time).
Since both teachings are directed to touch screen interface and in the same field of endeavor, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having had the teachings of Shirzadi/Weber and Park before them, to have modified the teaching of Shirzadi/Weber to include the feature disclosed in the teaching of Park to achieve the claimed invention such that the device enters a selection mode displaying multiple user interface representations in stack arrangement as claimed.  One would be motivated to make such a combination is to facilitate a convenient switch among multiple tasks running on a user device (see Park ¶ 0007).

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot in view of new ground of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Sareen et al (US 2012/0304132 A1) – a method and device, medium for switching back to a previously-interacted-with application (see ¶ 0005).  The edge gesture is detected on a touch screen display (see ¶ 0028).  The user can activate a user interface selection mode using the edge touch gesture, using the selection mode, the user can switch from the current user interface to a previously-interacted-with application (see Fig. 7). 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179